Citation Nr: 0510825	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-12 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, 
(Montgomery GI Bill), beyond the adjusted delimiting date of 
June 16, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1975 to August 
1978; and from August 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an undated regional office (RO) 
determination, of which she was notified via an undated 
letter to a Congressman, who had written the VA on her 
behalf.  In January 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  
 

FINDINGS OF FACT

1.  The veteran had active service from March 1975 to August 
1978; and from August 1981 to June 1992.  

2.  Her delimiting date of June 16, 1999, was arrived at by 
adding ten years to her final discharge date of June 1, 1992, 
and subtracting the 2 years, 11 months, and 16 days that she 
was not on active duty during the period from August 25, 
1978, to August 11, 1981.

3.  The appellant did not serve a later period of active duty 
nor was she prevented from pursuing or completing her program 
of education due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for educational assistance 
benefits was properly adjusted, and the criteria for an 
extension of the delimiting date are not met.  38 U.S.C.A. §§ 
3031, 3033 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7143 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current appeal ensues from the veteran's request for a 
change of program, received in August 2001, stating that she 
currently wished to pursue a Masters in Education program.  
The file does not contain any indication that VA responded to 
this request.  An enrollment certification from the school 
was received at the VA in September 2001.  Still, the veteran 
received no written response from VA, although an undated 
letter sent to the school's certification officer informed 
that individual that the veteran was not eligible for VA 
educational benefits.  In February 2002, the veteran wrote to 
the VA Regional Education Center (REC), indicating that she 
had been told, by telephone, that her delimiting date had 
been changed to June 1999, from June 2002.  The veteran 
eventually contacted her Congressman, who contacted VA.  In 
yet another undated letter, the VA informed the Congressman 
of the applicable law, and enclosed a copy of a letter to the 
veteran dated February 10, 1993, informing her of the change 
in her delimiting date.  The veteran's appellate rights were 
provided to the Congressman, who apparently forwarded the 
correspondence to the veteran, because she submitted a notice 
of disagreement in November 2002.  Subsequently, her appeal 
was perfected.  Despite the absence of any notification by VA 
to the veteran herself of the denial of her claim, prior to 
the statement of the case, the Board accepts this as a valid 
appeal, because there would be no benefit to the veteran in 
failing to do so.  

The appellant has been notified of the evidence necessary to 
substantiate her claim and of the applicable legal criteria.  
The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement 
to the benefit claimed).

The veteran had active service from March 1975 to August 
1978; and from August 1981 to June 1992.  

The veteran's first period of service established eligibility 
for educational assistance benefits under Chapter 34, Title 
38, United States Code.  The Chapter 34 program terminated on 
December 31, 1989, and no benefits can be paid under that 
program for training after that date.  38 U.S.C.A. § 3462(e) 
(West 2002).  However, if a veteran was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989, she may be entitled to convert her 
entitlement to educational assistance under Chapter 30.  38 
U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 21.7040; 21.7044(a).  In 
this case, in March 1990, the veteran's Chapter 34 
entitlement of 36 months was converted to Chapter 30 
educational assistance entitlement.  

In general, a veteran is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031 (West 2002).  However, 
for individuals whose eligibility is based on conversion from 
Chapter 34, pursuant to 38 U.S.C.A. § 3011(a)(1)(B)(i), the 
ten-year period of eligibility is reduced by the amount of 
time equal to the time that the veteran was not serving on 
active duty during the period beginning January 1, 1977, and 
ending June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

The veteran was awarded Chapter 30 educational assistance for 
the pursuit of a Bachelor of Arts program from 1990 to 1994.  
After the successful completion of this program of education 
in December 1994, she still had remaining entitlement of 11 
months and 22 days.

The veteran was discharged from service on June 1, 1992, and 
her basic delimiting date before adjustment would be June 2, 
2002.  She was not on active duty from August 26, 1978, to 
August 11, 1981, and the RO adjusted the delimiting date by 
subtracting this period that the veteran was not on active 
duty.  As a result, the adjusted delimiting date was 
calculated to be June 16, 1999.  

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2003).  In 
addition, VA must receive a claim for an extended period of 
eligibility provided by 38 C.F.R. § 21.7051 by the later of 
the following dates: (1) One year from the date on which the 
veteran's original period of eligibility ended; or (2) One 
year from the date on which the veteran's physical or mental 
disability no longer prevented him or her from beginning or 
resuming a chosen program of education. 38 C.F.R. § 
21.1032(c) (2003).  In this case, the appellant does not 
contend, nor does the evidence indicate, that she was 
prevented from pursuing or completing a program of education 
prior to the established delimiting date due to a disability.

Rather, the veteran's essential contention is that she was 
never notified of the change in her delimiting date, and, 
therefore, relied upon the June 2002 delimiting date in 
planning her education.  She states that she did not receive 
the February 1993 letter, and, in any event, her subsequent 
contacts with VA continued to identify a delimiting date of 
June 2002, even after the denial of her claim.  In support, 
she submitted a copy of a VA education website page that she 
had downloaded in November 2002, identifying her delimiting 
date as June 2002.  The Board also observes that education 
awards for her prior program of education, completed in 
December 1994 (i.e., after the February 1993 letter) noted a 
delimiting date of June 2002.  She feels that as a result of 
VA's failure to inform her of the adjusted delimiting date, 
the delimiting date should be extended to the original ten-
year period.  

Nevertheless, unfortunately, the VA's failure to furnish a 
claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim for educational 
assistance will not extend the time periods allowed for these 
actions.  38 C.F.R. § 21.1032(a) (2004).  This regulation is 
in accord with a number of precedential Court decisions, 
which have held that payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided by Government employees, and regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  Indeed, the U. S. Supreme Court, in 
Richmond, went so far as to point out that "[i]t is a 
federal crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress."  Richmond, 110 S. 
Ct. at 2474.  

In other words, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, including time 
limits, he or she is not entitled to the benefit; indeed the 
benefit cannot be awarded, regardless of the circumstances.  
Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Thus, the Board, while sympathetic to the veteran's 
arguments, is unable to provide a legal remedy.  This is 
particularly regrettable in this case, where the veteran's 
consistent professionalism must be contrasted with an 
unusually obdurate failure on the part of the RO to provide 
any written communication to the appellant until the March 
2003 statement of the case was furnished, 18 months after her 
claim and enrollment certification were received.  

The veteran's arguments are essentially equitable in nature.  
The Secretary of VA has discretionary power to provide 
equitable relief, and the appellant is free to apply to the 
Secretary and request that he exercise his discretionary 
authority to grant her claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2003); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor 
v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  An 
application for equitable relief is NOT an appeal from this 
Board decision; the procedures for appealing this Board 
decision are detailed in the notice of rights to appeal, 
appended to this decision.  If she wishes to file for 
equitable relief, she should contact her representative or 
the Secretary's office for information as to the proper 
procedures.  



ORDER

An extension of the veteran's basic period of eligibility for 
receiving educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
beyond the adjusted delimiting date of June 16, 1999, is 
denied.



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


